NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RODNEY JEROME WOMACK,                           No. 18-15075

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00829-JAM-AC

 v.
                                                MEMORANDUM*
D. SWINGLE, M.D./Chief Medical Officer,
High Desert State Prison; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      California state prisoner Rodney Jerome Womack appeals pro se from the

district court’s order denying him leave to proceed in forma pauperis (“IFP”) in his

42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical

needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Washington v. L.A. Cty. Sheriff’s Dep’t, 833 F.3d 1048, 1054 (9th Cir. 2016). We

affirm.

      The district court properly denied Womack’s motion to proceed IFP because

at the time Womack filed the complaint, he had filed three actions that qualified as

strikes, and he did not plausibly allege that he was “under imminent danger of

serious physical injury” at the time he lodged the complaint. 28 U.S.C. § 1915(g);

Andrews v. Cervantes, 493 F.3d 1047, 1053, 1055-56 (9th Cir. 2007) (discussing

the imminent danger exception to § 1915(g)).

      AFFIRMED.




                                         2                                   18-15075